DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 and 13-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,242,181. Although the claims at issue are not identical, they are not patentably distinct from each other because.  Claims 1-10 and 13-18 of the present application are anticipated by claims 1-14 of the patent in various combinations.
Claims 1, 13 and 16 are anticipated by at least claim 1 of the patent
Claims 2, 3, 5, 15, 17 and 18 are anticipated by claim 5 of the patent
Claim 4 is anticipated by claim 4 of the patent
Claim 6 is anticipated by claim 6 of the patent
Claim 7 is anticipated by claims 2 and 3 of the patent
Claim 8 is anticipated by claim 8 of the patent
Claim 9  is anticipated by claim 9 of the patent
Claims 10 and 14 are anticipated by claim 10 of the patent
Allowable Subject Matter
Claims 1-10 and 13-18 would be allowable if the double patenting rejection is overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
The examiner considers Painchaud (US 2012/0296291) to be the closest prior art of record.  Painchaud discloses a liquid dispensing device, characterized in that it comprises a dispensing end piece (10, fig 1) and a neck (at lead line 12, fig 1) of a reservoir for storing the liquid, the dispensing end piece being attached to the neck by screwing (¶0039), - the neck having an internal surface (fig 1) of substantially tubular general shape, the dispensing end piece having an internal skirt (36) which is mounted inside the neck of the reservoir and which defines, with the internal surface of the neck, at least one annular sealing zone (i.e. the interference between the neck and internal skirt, fig 1) such that liquid present in the reservoir cannot pass between the internal skirt of the dispensing end piece and the neck of the reservoir, wherein the dispensing end piece comprises a threaded surface (34, ¶0039) which engages, by screwing, with a threaded surface on the neck during mounting of the device and is not detached therefrom during normal use (¶¶0053-0056), wherein the internal surface of the neck of the reservoir comprises, downstream and in the direct vicinity of the sealing zone, an annular recess (located just above lead line 30 in fig 1).
Painchaud does not disclose a retention zone arranged up stream upstream of the sealing zone and is configured to retain chips generated during assembly.  Further, there is no reference of record that would have, absent impermissible hindsight, motivated a person of ordinary skill in the art to have modified Painchaud to include said limitations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2011/0297703 discloses a plug type closure 3 with sealing zones
US 2011/0125111 discloses a plug type closure with sealing zones

 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON M ANDERSON whose telephone number is (571)272-4923. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DON M ANDERSON/Primary Examiner, Art Unit 3733